Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, see page 7 (under section titled I. Specification), filed 06/15/2022, with respect to the specification have been fully considered and are persuasive. The objection is of the specification has been withdrawn
Applicant’s amendments, see page 7 (under section titled II. Claim Objections), filed 06/15/2022, with respect to claim has been fully considered and is persuasive.  The objection of claim 14 has been withdrawn. 
However, the objection of claim 19 has not been corrected, and therefore claim 19 remains objected to. Appropriate correction is still required.
Applicant’s amendments and arguments, see pages 7-8 (under section titled III. 35 U.S.C. § 112(b) Rejections), filed 06/15/2022, with respect to claims 4, 12 and 20 have been fully considered and are persuasive. The rejection of claims 4, 12 and 20 have been withdrawn.
Applicant’s arguments, see pages 8-9 (under section titled IV. 35 U.S.C. § 103 Rejections), filed 06/15/2022, with respect to claim 17’s limitation “measuring, by one or more profilometers, a distance between a top of the memory module and a top of the memory socket” has been considered but is not persuasive. As discussed in the non-final rejection, Chen et al. (CN 110027015 A), herein referred to as “Chen,” disclosed this limitation in the abstract when using the broadest reasonable interpretation (i.e. BRI).  Chen discloses measuring, by one or more profilometers (“the laser profiler is arranged on the collaborative robot and is used for measuring”) a distance between a top of the memory module and a top of the memory socket (“the relative position and attitude between the rod piece components”; the device is capable of measuring the relative position or location of components (i.e. memory module and memory socket); after measuring the relative distance between two components, one of ordinary skill in the art is capable of programming the robot to provide a distance between the two components).
 Applicant’s arguments, see pages 9-10 (under section titled IV. 35 U.S.C. § 103 Rejections), filed 06/15/2022, with respect to claim 17’s motivation for combining references has been considered but is not persuasive.  Chen discloses using a laser profiler to perform measurements (i.e. relative position) of different components as discussed above.  One of ordinary skill in the art is capable of applying a known technique (i.e. laser profiler) to a known method (i.e. inserting memory modules into memory sockets) that was ready for improvement, and the results would have been predictable to one of ordinary skill in the art. See MPEP §2143-D.   
The additional argument that one would not be motivated to combine reference because Kwon (KR 20070002212 A), herein referred to as “Kwon,” has a “position detection sensor” is also not persuasive.  The applicant believes that adding the laser profiler as disclosed in Chen would be redundant.   The examiner sees the position detection sensor and laser profiler as separate features, and not necessarily for the same purpose.  Also, even if they were both provided for the same purpose, one could be used as a back-up to the other. 
Finally, the applicant argues that  the examiner used impermissible hindsight when stating “by knowing the distance between two points, the machine can more accurately and carefully insert the memory module into the memory socket.”  The examiner’s the statement was not impermissible hindsight, but a statement of general knowledge that one of ordinary skill in the art is capable of knowing.
Applicant’s arguments, see page 10 (under section titled IV. 35 U.S.C. § 103 Rejections), filed 06/15/2022, with respect to claim 17’s limitation of “controlling, by an insertion controller, the insertion force applied to the memory module by the one or more insertion rods based on measured distance,” is that nothing in Kwon teaches or suggests “the insertion force applied to the memory module by the one or more insertion rods [is] based on the measured distance” has been considered but is not persuasive.   Kwon discloses this limitation based on the cited portion of the prior art in that an insertion operating procedure can be programmed into the control unit. Page 5, paragraph beginning with “Of the characteristics” discloses an operation procedure that is performed using a length (i.e. distance) between the memory socket and motherboard to prevent excessive insertion force.  Kwon also discloses that “the length of the lead measurement, the damping cylinder 122 is preferably made through the position detecting sensor that can detect the position of the rod (22R) to move from the inside.”
Applicant’s arguments, see page 10 (under section titled IV. 35 U.S.C. § 103 Rejections), filed 06/15/2022, with respect to the Applicant’s argument that “neither Kwon nor Chen, alone or in combination, teach or suggest the features of amended claim 17 “has been considered but is not persuasive. Kwon in view of Chen discloses the limitations of original claim 17 as discussed above.  
With respect to amended claim 17, the submitted amended claims do not reflect claim 17 being amended, and show claim 17 as being in its original form.
Applicant's argument/amendment, see page 10 (under section titled IV. 35 U.S.C. § 103 Rejections), filed 06/15/2022, with respect to claim 1 has been fully considered but it is not persuasive. The applicant amended claim 1 to include similar limitations to claim 17.  Specifically, claim 1 was amended to include “and- cease applying the insertion force by the one or more insertion rods when the measured distance matches a target distance.”  As discussed above, the limitations of claim 17 are disclosed in Kwon in view of Chen.  Specifically, Kwon (page 5, paragraph beginning with “Of the characteristics”) discloses an operation procedure that is performed using a length (i.e. distance) between the memory socket and motherboard to prevent excessive insertion force (i.e. cease applying force).
Claim Objections
Claim 19 is objected to because of the following informalities: “The method claim 18,…” wherein the word “of” should be inserted so that the phrase reads “The method of claim 18,….”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20070002212 A), herein referred to as “Kwon” in view of Chen et al. (CN 110027015, listed in IDS), herein referred to as “Chen.”
Regarding Claim 1, Kwon discloses A memory insertion machine comprising (Figure 1a, #100): one or more insertion rods (Figure 1c, #22R) moveably mounted to one or more vertical guides (Figure 1c, #124/124’); and an insertion controller, wherein the insertion controller is configured to: apply, by controlling movement of the one or more insertion rods on the one or more vertical guides, an insertion force to a memory module in a memory socket (Page 7, last para., “operating procedures relating to…”), and- cease applying the insertion force by the one or more insertion rods when the measured distance matches a target distance (Page 5, paragraph beginning with “Of the characteristics” discloses an operation procedure that is performed using a length (i.e. distance) between the memory socket and motherboard to prevent excessive insertion force).  Kwon is silent on one or more profilometers; determine, based on information received from the one or more profilometers, a measured distance between a top of the memory module and a top of the memory socket.
Chew teaches: on one or more profilometers; and determine, based on information received from the one or more profilometers, a measured distance between a top of the memory module and a top of the memory socket (Abstract: “the laser profiler is arranged on the collaborative robot and is used for measuring the relative position and attitude between the rod piece components”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chen with Kwon, and apply use of well-known instrument to measure distance between two points as used in instant invention. By knowing the distance between two points, the machine can more accurately and carefully insert the memory module into the memory socket.
Regarding Claim 6, Kwon further discloses wherein the insertion controller is further configured to cease applying the insertion force by the one or more insertion rods when the measured distance matches a target distance (Figure 1f, #38P & L; page 6, 2nd full para., “In this embodiment…”).
Regarding Claim 10, Kwon further discloses a pair of motors configured to move the one or more insertion rods along guide tracks in the vertical guides (Page 4, 4th full para., “Damper unit 120…”), wherein the insertion controller is further configured to control positions of the one or more insertion rods by controlling the pair of motors (Page 4, 4th full para., “Damper unit 120…”; page 7, last para., “operating procedures relating to…”).  Kwon does not explicitly teach “pair of motors” but does teach the use of a motor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add additional motors as required for improved operation and performance. Duplicating well known parts, such as a motor, is obvious and involves routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)).
Regarding Claim 14, Kwon further discloses wherein the insertion controller is further configured to control an insertion speed of the memory module by controlling the insertion force applied by the one or more insertion rods (Page 7, last para., “operating procedures relating to…”). Although prior arts do not explicitly recite XYZ, the prior art teach the concept of inserting an element into another element). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manipulate speed and/or force to control the other via a controller
Regarding Claim 15, Kwon further discloses wherein the insertion speed is adjusted based on the insertion force applied by the one or more insertion rods (Page 7, last para., “operating procedures relating to…”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manipulate speed and/or force to control the other via a controller.
Regarding Claim 17, Kwon discloses A method for inserting one or more memory modules into one or more memory sockets comprising: applying, by one or more insertion rods, an insertion force to a memory module in a memory socket (Figures 1a  & 1c; Page 7, last para., “operating procedures relating to…”); and controlling, by an insertion controller, the insertion force applied to the memory module by the one or more insertion rods based on the measured distance (Page 7, last para., “operating procedures relating to…”); the insertion controller configured to cease applying the insertion force by the one or more insertion rods when the measured distance matches a target distance (Figure 1f, #38P & L; page 6, 2nd full para., ., “In this embodiment…”).  Kwon is silent on measuring, by one or more profilometers, a distance between a top of the memory module and a top of the memory socket.
Chen teaches: on one or more profilometers; and determine, based on information received from the one or more profilometers, a measured distance between a top of the memory module and a top of the memory socket (Abstract: “the laser profiler is arranged on the collaborative robot and is used for measuring the relative position and attitude between the rod piece components”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Chen and a well-known instrument to measure distance between two points as used in instant invention; by knowing the distance between two points, the machine can more accurately and carefully insert the memory module into the memory socket.

    PNG
    media_image1.png
    724
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    462
    media_image2.png
    Greyscale
 			
    PNG
    media_image3.png
    600
    410
    media_image3.png
    Greyscale


Claims 2, 3, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen, and in further view of Hall et al. (EP 1736302 A2), herein referred to as “Hall.”
Regarding Claim 2, Kwon and Chen disclose The memory insertion machine of claim 1 as described above. Kwon/Chen is silent on one or more load cells, wherein the one or more load cells measure the insertion force applied to the memory module by the one or more insertion rods.
Hall teaches: one or more load cells, wherein the one or more load cells measure the insertion force applied to the memory module by the one or more insertion rods ([0025]; Figure 3, #40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hall and use well-known load cell to monitor the force applied where the applied force is critical to the operation and success of the invention. MPEP 2143-I.D
Regarding Claim 3, Kwon discloses wherein the insertion force includes individual insertion forces applied by each of the one or more insertion rods (Fig 1a; page 5, 1st para., “Of the characteristics…”). Kwon is silent on and the individual insertion forces are each measured by different load cells of the one or more load cells.
Hall teaches: and the individual insertion forces are each measured by different load cells of the one or more load cells rods ([0025]; Figure 3, #40. The load cell can be interpreted to read on the limitation because during the insertion process as described in Hall, the force is being monitored by load cell 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hall and use well-known individual load cells to monitor individual applied forces where the applied force is critical to the operation and success of the invention. MPEP 2143-I.D. Duplication of well-known parts, such as a load cell, is obvious and involves routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977)).
Regarding Claim 18, Kwon and Chen disclose The method of claim 17 as described above. Kwon/Chen are silent on measuring, by one or more load cells, the applied force to the memory module by the one or more insertion rods.
Hall teaches: measuring, by one or more load cells, the applied force to the memory module by the one or more insertion rods ([0025]; Figure 3, #40. The load cell can be interpreted to read on the limitation because during the insertion process as described in Hall, the force is being monitored by load cell 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hall and use well-known load cell to monitor the force applied where the applied force is critical to the operation and success of the invention. MPEP 2143-I.D
Regarding Claim 19, Hall further discloses The method of claim 18, wherein each of the one or more load cells measures the insertion force applied by one of the one or more insertion rods, such that the insertion force applied by each of the one or more insertion rods is measured by one of the one or more load cells. ([0025]; Figure 3, #40. The load cell can be interpreted to read on the limitation because during the insertion process as described in Hall, the force is being monitored by load cell 40)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hall and use well-known individual load cells to monitor individual applied forces where the applied force is critical to the operation and success of the invention. MPEP 2143-I.D

    PNG
    media_image4.png
    591
    936
    media_image4.png
    Greyscale

Claims 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen, Hall and in further view of Ding (CN 203690681 U), herein referred to as “Ding.”
Regarding Claim 4, Kwon/Chen/Hall discloses The memory insertion machine of claim 2.  Kwon/Chen/Hall are silent on wherein the insertion controller is further configured to retract the one or more insertion rods when the insertion force applied by at least one the one or more insertion rods is greater than a threshold value.
Ding teaches: wherein the insertion controller is further configured to retract the one or more insertion rods when the insertion force applied by at least one the one or more insertion rods is greater than a threshold value. ([0037], [0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ding of returning the insertion rods to initial state once threshold value has been exceeded and detected by a force sensor, especially in applications where the applied force is critical to the operation and success of the invention.
Regarding Claim 5, Hall further discloses wherein the threshold value is 45.5 pound-force. ([0027])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select a threshold value based on intent of invention, the failure threshold of the memory cards to be inserted, and choosing from a finite number of predictable solutions. MPEP 2143-I.E
Regarding Claim 20, Kwon/Chen/Hall are silent on retracting, by the insertion controller, the one or more insertion rods when the insertion force applied by one or more of the one or more insertion rods is greater than a threshold value. 
Ding further discloses retracting, by the insertion controller, the one or more insertion rods when the insertion force applied by one or more of the one or more insertion rods is greater than a threshold value.  ([0037],[0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hall to an application where the applied force is critical to the operation and success of the invention, and to retract the rod as required to remove the force and/or reset. MPEP 2143-I.D
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen and in further view of Ding.
Regarding Claim 7, Kwon/Chen disclose The memory insertion machine of claim 1. Kwon/Chen is silent on a horizontal guide; and a pair of guides, wherein a first end of the horizontal guide is connected to one of the pair of guides and a second, opposite end of the horizontal guide is connected to a second of the pair of guides, wherein the one or more vertical guides are connected to the horizontal guide.
Ding teaches: a horizontal guide (Figure 2, #40); and a pair of guides, wherein a first end of the horizontal guide is connected to one of the pair of guides and a second, opposite end of the horizontal guide is connected to a second of the pair of guides (Figure 1, #20), wherein the one or more vertical guides are connected to the horizontal guide (Figure 2, #401). ([0031])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ding because being able to move in both the vertical and horizonal directions would increase production and efficiency.
Regarding Claim 16, Kwon/Chen disclose The memory insertion machine of claim 1. Kwon/Chen are silent on wherein the one or more insertion rods includes two insertion rods, the two insertion rods positioned to push the memory module into the memory socket from opposite sides.
Ding teaches: wherein the one or more insertion rods includes two insertion rods, the two insertion rods positioned to push the memory module into the memory socket from opposite sides. ([0042]; Figure 2, #501)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ding because having the downward force applied at either end of the memory chip would provide a better force distribution than one in the middle, therefore minimizing the possibility of breakage.

    PNG
    media_image5.png
    351
    612
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    613
    648
    media_image6.png
    Greyscale

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen, Ding and in further view of Grimard et al. (US 20150316513 A1), herein referred to as “Grimard.”
Regarding Claim 8, Kwon/Chen/Ding disclose The memory insertion machine of claim 7 as stated above. Kwon/Chen/Ding are silent on a first motor configured to move the horizontal guide along a pair of guide tracks on the pair of guides; and a second motor configured to move the one or more vertical guides along a guide track in the horizontal guide.
Grimard teaches: a first motor configured to move the horizontal guide along a pair of guide tracks on the pair of guides; and a second motor configured to move the one or more vertical guides along a guide track in the horizontal guide (Figure 2, #212, #214; [0050],[0057])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Grimard in order to apply known work from one field and use it to improve current work. Here, the improvement would be to allow the already known horizontal and vertical movement for inserting memory cards into slots to more in a third direction, resulting in predictable results.  Provides more operational efficiency. MPEP 2143-I.F
Regarding Claim 9, Grimard further discloses wherein the insertion controller is further configured to control positions of the horizontal guide and the one or more vertical guides by controlling the first motor and the second motor, respectively. (Figure 2, #212, #214, #230; [0050],[0057])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Grimard in order to apply known work from one field and use it to improve current work. Here, the improvement would be to allow the already known horizontal and vertical movement for inserting memory cards into slots to more in a third direction, using a generic computer (i.e. the controller), resulting in predictable results.  Provides more operational efficiency. MPEP 2143-I.F

    PNG
    media_image7.png
    711
    778
    media_image7.png
    Greyscale


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Chen, and in further view of Williams (CA 2891008 A1), herein referred to as “Williams.”
Regarding Claim 11, Kwon/Chen disclose The memory insertion machine of claim 1, as stated above.  Kwon/Chen are silent on an input device configured to receive a selection of a circuit board model, wherein the circuit board model is associated with position data indicating locations of a plurality of memory sockets on a circuit board.
Williams teaches: an input device configured to receive a selection of a circuit board model (Page 20, lines 25-31), wherein the circuit board model is associated with position data indicating locations of a plurality of memory sockets on a circuit board (Page 15, lines 24-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Williams in order to apply known work from one field and use it to improve current work. Here the improvement would be to enter information about the specific item to be worked on, and allow the data to direct the operation based on that specific data, resulting in predictable results.  Provides more operational efficiency. MPEP 2143-I.F
Regarding Claim 12, Williams further teaches wherein the insertion controller is configured to position the one or more insertion rods above the plurality of memory sockets in a predefined pattern, based on the position data. (Page 15, lines 24-32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Williams in order to apply known work from one field and use it to improve current work. Here the improvement would be to enter information about the specific item to be worked on, and allow the data to direct the operation based on that specific data, resulting in predictable results.  Provides more operational efficiency. MPEP 2143-I.F
Regarding Claim 13, Williams further teaches wherein for each time the one or more insertion rods are positioned above a memory socket of the plurality of memory sockets, the insertion controller causes the one or more insertion rods to apply a force to a memory module positioned in the respective memory socket until the measured distance between the top of the respective memory socket and the top of the memory module matches a target distance. (Page 15, lines 24-32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Williams in order to apply known work from one field and use it to improve current work. Here the improvement would be to enter information about the specific item to be worked on, and allow the data to direct the operation based on that specific data, resulting in predictable results.  Provides more operational efficiency. MPEP 2143-I.F
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863